Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the first action for application #17/483901, Tablet Personal Computer Bracket With Soft Base, filed 9/24/2021.  Claims 1-7 are pending.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “25” has been used to designate both the upper support plate and the movable component in Figure 2. The movable component should be labeled ---24---.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 5.  

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the soft particles of claim 2, the width of the lower support plate being less than the width of the upper support plate of Claim 4, the concave arc of Claim 6, and the Velcro or sewing of Claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter will be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


 
Specification
The disclosure is objected to because it is unclear what the term “tiled” is referring to that is used throughout the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1:
-The phrase “being different that of the lower support plate” is unclear. The Examiner suggests ---being different than the width of the lower support plate---.
-The phrases “is tiled” and “are all tiled” is unclear since the term “tiled” is not defined in the specification and the meaning thereof is unclear.
-The last five lines of the claim make the positioning unclear since it is written like a run-on sentence. If there are two configurations, namely a “tiled” configuration and an “in use” configuration, then each position should be made clear by using formatting, wherein clauses, and/or semicolons to distinguish each position separately.

Regarding Claim 4:
-The phrase “when the width of the lower support plate is less than that of the upper support plate” is unclear since the width of the support plates remain the same regardless of the position. Secondly, the drawings only depict the upper support plate having a width less than the lower support plate.
-The phrase “while in use” is unclear since the configurations of the bracket is not clear from claim 1. Additionally, it is claimed that while in use the lower support plate is superimposed on the foundation. This is unclear, since assuming Figure 2 is depicting the “while in use” configuration, the lower support plate (26) is not superimposed on the foundation as claimed. Only the fixed component (23) is superimposed on the foundation in this configuration. The lower support plate (26) extends at an angle upwardly from hinge 30.

Regarding Claim 5:
-The phrase “when the width of the upper support plate is less than that of the lower support plate” is unclear since the width of the support plates remain the same regardless of the position.
-The phrase “while in use” is unclear since the configurations of the bracket is not clear from claim 1.

Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form.
US 2012/0199622 (Palmer et al.) teaches a soft foundation (34) and a support device (32) with a fixed component (38) and a movable component (48) having a support plate (50) hinged thereto. 
US 2,726,835 (Hummel), US 2020/0060420 (Hu et al.), and US 8,424,830 (Yang et al.) all teach a support device with a fixed component, a movable component, and support plates hingedly connected between the fixed component and the movable component.
US 5,081,936 (Drieling) teaches a lap desk having a soft foundation with a concave arc.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday-Tuesday 7:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632